Citation Nr: 0731183	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than June 1, 2005 
for additional compensation for a dependent spouse.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 notification letter from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran married his spouse in 1966.  

2.  In March 2004, the RO granted the veteran's service 
connection claims.  The March 2004 notification letter 
informed him that VA could not pay benefits for his dependent 
spouse because he did not provide her Social Security number 
on his February 2003 claim form.  

3.  The veteran did not provide his spouse's Social Security 
number until May 23, 2005, more than one year after he was 
notified that it was needed.  

4.  The first day of the month following the date the 
veteran's spouse's Social Security number was received is 
June 1, 2005.


CONCLUSION OF LAW

An effective date prior to June 1, 2005, for additional 
compensation for a dependent spouse is not warranted. 38 
U.S.C.A. §§ 1115, 5102, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.31, 3.204, 3.216, 3.401 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the addition of his dependent spouse.  
Specifically, he argues that VA was aware that the veteran 
was married to his spouse because he included a copy of their 
marriage license with his original claim, which was filed in 
February 2003.  The veteran argues that the effective date 
for the addition of his spouse should be March 1, 2003, the 
first day of the month following receipt of his original 
claim.  

Additional compensation for dependents is effective as of the 
latest of the following dates: (1) date of claim; (2) date 
dependency arises; (3) effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for a dependent spouse is the date of the 
veteran's marriage, if the evidence of the event is received 
within one year of the event, otherwise, the date notice is 
received of the dependent's existence, if received within one 
year of VA's request.  38 C.F.R. § 3.401(b)(1).  

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective. 38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.

In a March 2003 rating decision, the RO granted the veteran's 
claims for service connection.  In the notification letter 
that accompanied the decision, the RO notified the veteran 
that VA could not pay benefits for his dependent spouse 
because he did not include her Social Security number in his 
February 2003 claims form.  The RO asked the veteran to 
complete a VA Form 21-686c and provide his spouse's Social 
Security number on an attached VA Form 21-4138.  

The March 2003 letter informed the veteran that he could be 
paid from the date of the original claim if the RO received 
the required information within one year from the date of the 
letter.  The letter informed the veteran that if he did not 
provide the required information within one year from the 
date of the letter, that he would be paid from the date the 
evidence was received.  

The veteran submitted his spouse's Social Security number on 
a VA Form 21-686c in May 2005, more than one year after the 
date of the March 2003 letter.  

The veteran became entitled to additional compensation for 
dependents on February 14, 2003, the effective date for his 
disability rating.  38 C.F.R. § 3.4(b)(2).  While the RO 
asked the veteran to submit his spouse's Social Security 
number in response to the March 2003 notice letter, the RO 
did not receive it until May 2005.  Thus, even though 
February 14, 2003, is the effective date of the qualifying 
disability rating under 38 C.F.R. § 3.401(b)(1)(3), the RO 
did not receive the veteran's spouse's Social Security number 
within a year of notification of the rating action.  

In this regard, the Board notes that Congress amended the 
statute in 1990 to provide:

Any person who applies for or is in 
receipt of any compensation or pension 
benefit under laws administered by the 
Secretary shall, if requested by the 
Secretary, furnish the Secretary with the 
social security number of such person and 
the social security number of any 
dependent or beneficiary on whose behalf, 
or based upon whom, such person applies 
for or is in receipt of such benefit. . . 
.

38 U.S.C.A. § 5101(c)(1).  VA updated its regulations in 
compliance with that amendment in March 1992.  38 C.F.R. § 
3.216 provides that as a condition for receipt of benefits, 
the veteran shall provide the Social Security numbers of his 
or her dependents.  Thus, because the veteran did not provide 
this information within one year of the March 2003 
notification letter, the RO could not award benefits based on 
the February 14, 2003 effective date of his disability 
evaluation.  38 C.F.R. § 3.401(b)(3).

The veteran contends that VA was aware of his marriage to his 
spouse when he filed his original claim in February 2003, and 
therefore he is entitled to an effective date equal to the 
date of eligibility for additional compensation for 
dependents benefits.  The Board acknowledges that the 
evidence of record indicates that VA was aware of the 
marriage.  This is not in dispute. 

Simply stated, the veteran was required to provide his 
spouse's Social Security number, as requested in the March 
2003 letter, in order to receive additional compensation 
benefits for his spouse.  38 C.F.R. § 3.204.  The RO is 
required to obtain this information under the law and can not 
indefinitely wait for a veteran to respond.  The RO gave the 
veteran a full year to meet the requirements of this request, 
without result. 

Therefore, his failure to submit such information within one 
year of the March 2003 letter notifying him of a rating 
decision precludes an effective date earlier than the first 
day of the calendar month following the month in which the 
Social Security number was received.


The Duty to Notify and the Duty to Assist

The facts of this case are not in dispute and the law is 
dispositive.  Accordingly, the veteran's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 
261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  



ORDER

An effective date earlier than June 1, 2005, for the addition 
of a dependent spouse is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


